Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Lesenco et al.			:
Application No. 14/961,317			:		Decision on Petitions
Filing Date: December 7, 2015		:				
Attorney Docket No. dlescenco.epf		:
	
This is a decision on the renewed petition under 37 C.F.R. § 1137(a) filed July 15, 2021.

The petition is dismissed.

Any renewed petition must be filed within TWO (2) MONTHS of   the issue date of the instant decision.  The petition fee was previously paid on June 11, 2021.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

A petition under 37 C.F.R. § 1.137(a) was filed on June 11, 2021.  

The Office issued a decision dismissing the petition on June 30, 2021.  The decision states the petition cannot be granted because it fails to include the required reply to a final Office action issued on September 13, 2019.  The decision states, “Any renewed petition under 37 C.F.R.         § 1.137(a) filed in response to this decision must include the required reply.”  The necessary required reply is a RCE, Notice of Appeal, or amendment that prima facie places the application in condition for allowance.  

The renewed petition was filed on July 15, 2021.  The renewed petition does not include the required reply.  Therefore, the petition is dismissed.

The renewed petition could not be granted even if the petition included the required reply because the renewed petition is not properly signed.  The applicants are Dumitru Nicolae Lesenco and Nicolae Dumitru Lesenco.  A petition must be signed by both applicants.  The renewed petition is only signed by one of the applicants.  

The renewed petition lists a customer number for applicants as a registration number for the first inventor.  A registration number is different than a customer number.  A registration number is only required if the individual signing the paper is a registered patent practitioner.  In other words, a registration number should not be listed if the individual is signing the paper is not a registered patent agent or registered patent attorney.  



Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.